Citation Nr: 9909661	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
hepatitis, a liver condition and diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
July 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO), which found that new and material 
evidence had not been presented to reopen claims seeking 
entitlement to service connection for hepatitis, a liver 
condition and diabetes mellitus.


FINDINGS OF FACT

1.  Service connection for hepatitis, a liver condition and 
diabetes mellitus was denied by the RO in an unappealed 
rating decision dated in March 1994.  The veteran was 
notified of that decision and did not file a notice of 
disagreement therewith.

2.  Evidence submitted since the March 1994 rating decision 
consists primarily of service department administrative 
records and private clinical data, which are either 
duplicative or cumulative of data already on file, or are not 
of such significance that they must be considered in 
connection with all the evidence to fairly decide the merits 
of the claims.


CONCLUSION OF LAW

The evidence submitted since the March 1994 rating decision 
is not new and material; the March 1994 rating decision 
denying service connection for hepatitis, a liver condition 
and diabetes mellitus is final; and the veteran's claims as 
to these disorders are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1994, the RO in an unappealed rating decision denied 
the veteran service connection for hepatitis, liver problems 
and diabetes.  In reaching this determination, the RO 
reviewed and considered the veteran's contentions as well as 
the post service private clinical data.  Service medical 
records were not available for review.  In August 1993, the 
National Personnel Records Center (NPRC) informed the RO 
there were no records on file due to a fire at that location 
in 1973.

The post service clinical data included treatment notes 
showing evaluation and treatment provided to the veteran 
between September 1992 and August 1993 for various disorders 
to include diabetes mellitus with severe diabetic 
retinopathy, significant peripheral vascular complications 
and known renal failure.  In a September 1992 statement of 
medical history the veteran said he had contracted hepatitis 
in Korea, and while hospitalized in November 1992 the veteran 
said his diabetes was due to hepatitis and pancreatitis in 
1957 in Korea were otherwise not clinically documented by 
either findings or diagnoses.  However, the evidence 
contained no medical finding or diagnosis of hepatitis or a 
liver disorder.

Based on the above evidence, the RO determined in its March 
1994 rating decision that the evidentiary record did not 
support the veteran's claims for service connection for 
diabetes mellitus, hepatitis/liver problems.  The claims for 
these disorders were thus denied.  The veteran did not appeal 
this determination.

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

With this in mind, the Board will proceed to the question of 
whether the claims for service connection for hepatitis, 
liver condition and diabetes mellitus have been reopened by 
submission of evidence, which is both new and material.  
38 U.S.C.A. § 5107.

A review of the file since the RO's March 1994 rating 
decision reveals that the bulk of the evidence submitted by 
the veteran consists of private treatment records showing 
ongoing evaluation and treatment provided to him primarily 
for his diabetic condition and its related complications as 
well as for cardiovascular problems.  These records, many of 
which are duplicates of records considered by the RO in March 
1994, are dated no earlier than 1980 and show assessments of 
the veteran's health in the context of current treatment and 
evaluation.  Documentation of evaluation or treatment for 
hepatitis or a liver problem is not reflected in these 
records.  Thus, these disorders are still not demonstrated by 
medical evidence.  

Also submitted were copies of morning reports and an 
admission and disposition report, showing only that the 
veteran was hospitalized in a service department facility in 
May 1958.  The cause of his hospitalization is not indicated.

The Board finds that the medical evidence added to the file 
since March 1994 and summarized above is either cumulative or 
duplicative of that already on file.  These records do not 
contain a medical showing or opinion that the veteran's 
diabetes mellitus had its onset in service or is related to 
any event therein.  Furthermore, this evidence fails to 
reveal that the veteran suffers from hepatitis and/or a liver 
disorder, let alone that these disorders are in any way 
related to service.  Consequently, the recently received 
evidence, when viewed in the context of all the evidence, is 
not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  The Court has held 
that additional evidence which consists of records of 
treatment many years after service that do not indicate in 
any way that the conditions are service connected is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Further, service records merely showing that the veteran was 
hospitalized for a short period in May 1958 do not bear 
substantially on the question of whether diabetes mellitus, a 
liver disorder, or hepatitis was incurred in service or 
otherwise attributable thereto.

As there is no new and material evidence, the claims for 
entitlement to service connection for hepatitis, a liver 
condition and diabetes mellitus are not reopened.


ORDER

New and material evidence not having been received to reopen 
claims for service connection for hepatitis, a liver 
condition and diabetes mellitus, the appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 
- 5 -

- 5 -


